DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment dated 10/17/21 . Claims 2, 6-7 has been cancelled. Claim 1 is amended 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or 
as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, 
would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for ah obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (CN 108462767); hereinafter referred to as Ouyang  in view of Zhang et al. (CN 108494899; hereinafter referred to as Zhang  or ‘899.).
  a 
slide edge;
(Ouyang discloses i.e. a mobile terminal (see fig. 2 and the corresponding parts of the description) having a surrounding frame (outer casing 240, reading on “a slide edge”), the frame having a light transmitting structure in the form of a through-hole, and a light transmitting member 130 disposed in corresponding to the light transmitting structure.reading on frame assembly for terminal)	
	a light-transmitting structure formed in the side edge; and a light-transmitting member disposed corresponding to the light-transmitting structure; wherein the light-transmitting member is configured to shield incident light by absorption or reflection, wherein more of the incident light is absorbed or reflected by the light-transmitting member than that passes there through  
(Ouyang discloses: a mobile terminal (see fig. 2 and the corresponding parts of the description) having a surrounding frame (outer casing 240, reading on “a slide edge”), the frame having a light transmitting structure in the form of a through-hole, and a light transmitting member 130 disposed in corresponding to the light transmitting structure.reading on frame assembly for terminal). Further, see page 8, On the bottom plate of the middle frame 270, a through hole is opened corresponding to the position of the first photosensitive device 110, so that the light incident surface 111 of the first photosensitive device 110 can be set toward the display screen 220 through the through hole, In turn, the light incident surface 111 of the first photosensitive device 110 can receive light projected through the through holes on the bottom plate of the touch screen 210, the display screen 220 and the middle frame 270. More specifically, Ouyang discloses i.e. a mobile terminal (see fig. 2 and the corresponding parts of the description) having a surrounding frame (outer casing 240), the frame having a light transmitting structure in the form of a through-hole, and a light transmitting member 130 disposed in corresponding to the light transmitting structure, (Reads on limitation: a light-transmitting structure formed in the side edge; and a light-transmitting member disposed corresponding to the light-transmitting structure;). The member is intrinsically configured to transmit less light than the incident light due to its intrinsic material properties (Reads on limitation : shielding or absorbing light and transmit less light than the incident light due to its intrinsic material properties). 
wherein the light-transmitting structure comprises at least one of. an open pore structure formed in the 
frame assembly; and a light-transmitting slit formed in the frame assembly, 
(Quyang:, see figure 2 and the last paragraph on page 8: the frame having a light transmitting structure in the form of a through-hole, and a light transmitting member 130 disposed in corresponding to the light transmitting structure. (Quyang:, see figure 2 and the last paragraph on page 8: the frame having a light transmitting structure in the form of a through-hole, and a light transmitting member 130 disposed in corresponding to the light transmitting structure).
Ouyang does not disclose following limitation, which is disclosed by ‘899, as follows:
wherein the light-transmitting member is configured to block the open pore structure or the light-
transmitting slit and aligned with the open pore structure or a region around the light-transmitting slit such that the light-transmitting structure and the frame assembly form an integral structure
 (‘899:, [0019] The optical filter is formed by an array of optically clear or transparent areas, e.g., " holes" which transmit light, in a "field" which blocks light formed by substrate patterning. The arrangement produces a filter with a diameter and pitch suitable for integrating with a sensor, such as a standard CMOS Image Sensor die (CIS).)
wherein the light-transmitting member is one of the at least one side edge of the frame assembly, or is part of one of the at least one side edge of the frame assembly.
(‘899: see abstract, ambient light enters the sensor assembly (Reads on Light –transmitting member) through the edge connection part. Through the adoption of the structure, the ambient light can be emitted through the edge connection part  (Transmitting-member) of the glass coverplate and be received by the sensor assembly arranged in the electronic device. Further, see claims 9 and 10 of ‘899: the glass edge of the cover plate through the connecting part between the colloid and the the decorative ring is fixedly connected. 10. The electronic device according to Claim 9, characterized in that the gel is light-transmitting material)
It would have been obvious to a person of ordinary skill before the date of invention to have combined limitation of ‘899 with those of Ouyang for the advantage of regulating light through the integrating module.

	Regarding claim 10, Quyang discloses everything as applied above (see claim 1, with the exception of following limitation, which is disclosed by  ‘899 , as follows:
wherein the side edge forms a cavity for accommodating components of the mobile terminal.  
	(‘899: (see page 3: The electronic device 100 includes a glass cover 10, a housing 20 located on one side 
of the glass cover 10 (Reads on side edge), a display screen 40 sandwiched between the glass cover 10 and the housing 20, and a sensor assembly 50 arranged on the housing 20 ( Reads on accommodating components of the mobile terminal)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang with limitations of ‘899 for the purpose of creating a thin, useful mirror opposite the viewing screen.
	Regarding claim 3, Ouyang discloses everything as applied above (see claim 1), in addition, Ouyang 
discloses 
“wherein the light-transmitting member comprises a transparent substrate and a light- shielding layer disposed on the transparent substrate, wherein the light- shielding layer is configured to absorb or reflect light.”
(Ouyang discloses: The light transmitting member 130 is a substrate having an inner and an outer surface, each of which reflects light and is therefore a light-transmitting and shielding layer, see page 7: the material of the light guide device 130 may be any light guide material whose light transmittance can meet the working performance of the photosensitive device. For example, light guide materials such as glass, plexiglass, or PPSU (Polyphenylene sulfone resins). The appearance of the light guide device 130 can be adjusted according to requirements, Reads on configured to absorb or reflect light).

Regarding claim 4, Quang discloses everything as applied above (see claims 1 and 3), with the exception of dollowing limitation, which is disclosed by , Zhang , as follows:
wherein the light- shielding layer is coated on a surface of the transparent substrate 
(‘899: see page 3: the glass cover plate 10 includes a body portion 12 and an edge connecting portion 14. The glass cover 10 is made of a light-transmitting material. Specifically, the light-transmitting material of the present application is a material that can transmit visible light with a wavelength in the range of 350-800 nm, so 
that ambient light can pass through the edge connection portion 14 of the glass cover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to 


Regarding claim 5, Quang discloses everything as applied above (see claims 1 and 3), with the exception of 
allowing limitation, which is disclosed by Zhang , as follows: 
wherein the light-transmitting member comprises two opposing transparent substrates, and the light shielding layer is sandwiched between the two opposing transparent substrates.
(‘899:see page 5: the edge connecting portion 14 of the glass cover 10 and the decorative ring 30 may also be integrally formed by injection molding, which is not specifically limited. In the same way, in different embodiments, the connection between the decorative ring 30 and the housing 20 may be glued or injection molded, and a limiting structure may also be provided on the housing 20 to fix the decorative ring 30, which is not specifically limited).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang with limitations of ‘899  for the purpose of avoid the angle injection of ambient light hits the
sensor assembly 50 on the side, and then make the more angle of ambient light can hit the sensor assembly 50
of the light receiving surface 52 on.

	Regarding claim 8, Ouyang discloses everything as applied above (see claim 1), in addition, Ouyang 
Discloses:
“wherein the light-transmitting structure comprises a structure made of a light-transmitting material in the frame assembly”
 	(Quyang:, see page 7: the material of the light guide device 130 may be any light guide material whose light transmittance can meet the working performance of the photosensitive device. For example, light guide materials such as glass, plexiglass, or PPSU (Polyphenylene sulfone resins). The appearance of the light guide device 130 can be adjusted according to requirements).

	Regarding claim 11, Quyang in view of Zhang discloses everything as applied above (see claim 10), with 

“a support member which is connected to the frame assembly. 
(‘899:, see page 4: the electronic device 100 further includes a supporting portion 26 on which the
 sensor assembly 50 is disposed. The supporting portion 26 is used to make the light receiving surface 52 of the sensor assembly 50 inclined to the side where the edge connecting portion 14 is provided). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to 
modify Quyang with limitations of ‘899 for the purpose of design choice thereby using known material and techniques to render expected results.

Regarding claim 12, Quyang in view of Zhang discloses everything as applied above (see claim 10), with 
the exception of following limitation, which is disclosed by ‘899 only, as follows:
 wherein the support member comprises an abutment surface recessed toward outside of the terminal housing; and the frame comprises a laterally extending abutting surface which abuts against the abutment surface
 (‘899: (see page 3: The electronic device 100 includes a glass cover 10, a housing 20 located on one side of the glass cover 10, a display screen 40 sandwiched between the glass cover 10 and the housing 20, and a sensor assembly 50 arranged on the housing 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to 
modify Quyang with limitations of ‘899 for the purpose of ambient light can pass through the edge of the 
glass cover plate of the connecting part 14 through the projection to the sensor assembly  on.

Regarding claim 13, Quyang in view of Zhang discloses everything as applied above (see claim 10), with 
the exception of following limitation, which are disclosed by , ‘899 only, as follows:  
wherein a photosensitive surface of the photosensor is disposed corresponding to the light-transmitting member 
(‘899:, (see page 3: The electronic device 100 includes a glass cover 10, a housing 20 located on one side of the glass cover 10, a display screen 40 sandwiched between the glass cover 10 and the housing 20, and a sensor assembly 50 arranged on the housing 20).


Regarding claim 14, Quyang in view of Zhang discloses everything as applied above (see claims 1 and 13), 
with the exception of following limitation, which are disclosed by , ‘899 only, as follows:  
 	a screen frame in which an auxiliary light-transmitting structure  and an auxiliary light-transmitting member corresponding to the auxiliary light-transmitting structure  are formed; 
(‘899: , see page 5: the decorative ring 30 in the present application is made of a light-transmitting 
material, specifically a material that can transmit visible light ---a glue 60 is further included, and the edge connecting portion 14 of the glass cover plate 10 is fixedly connected to the decorative ring 30 through the glue 60) 
Wherein the auxiliary light-transmitting member is configured to shield light by absorption or reflection, wherein more of the  light is absorbed or reflected by the auxiliary light-transmitting member than that passes through; 
(‘899: see page 5: the decorative ring 30 in the present application is made of a light-transmitting 
material, specifically a material that can transmit visible light with a wavelength in the range of350-800 nm) 
and the terminal further comprises a second photosensor  disposed corresponding to the auxiliary light-transmitting member 
(see page 3: The electronic device 100 includes a glass cover 10, a housing 20 located on one side of the glass cover 10, a display screen 40 sandwiched between the glass cover 10 and the housing 20, and a sensor assembly 50 arranged on the housing 20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang with limitations of ‘899 for the purpose of ambient light can pass through the edge of the glass 
cover plate of the connecting part 14 through the projection to the sensor assembly  on.

Regarding claim 15, Quyang in view of ‘899 discloses everything as applied above (see claim1 , 10 and 13-

wherein the photosensor and the second photosensor comprise  at least one of a structured light module an optical fingerprint recognition module, an optical distance monitoring module and a camera module.
(‘899:, see page 7: the sensor assembly 50 may be a light sensing element. In other embodiments, the sensor assembly 50 may also be a two-in-one or three-in-one integrated sensor device that integrates a light sensing element and other sensors), 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to 
modify Quyang with limitations of ‘899 for the purpose of ambient light can pass through the edge of the glass cover plate of the connecting part through the projection to the sensor assembly  on.
Regarding claim 16, Quang in view of ‘899 discloses everything as applied above (see claims 1, 10, 13-
15), with the exception of following limitation, which are disclosed by , ‘899 only, as follows:  
 wherein the terminal is a mobile phone and further comprises a display screen 
(‘899: see page 3: the electronic device 100 provided by the present application may be a mobile phone, display screen is inherent to a conventional mobile phone. The electronic device 100  comprises a glass cover plate 10, a glass cover plate 10 on one side of the housing 20, and is clamped between the glass cover plate 10 with the shell 20 between the display screen 40, and is fixed to the shell 20 on the sensor assembly 50. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang with limitations of ‘899 for a part of the shelter from the sensor assembly to obtain the light
path of the ambient light..

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Quyang in view of ‘899 and, further in view of Lamberger (United States Patent 20160077401), henceforth, ‘401.
Regarding claim 9, Quyang in view of ‘899 discloses everything as applied above (see claim 1), however, with the exception of following limitation, which is disclosed by ‘401, as follows:
wherein the light-transmitting member comprises a two-way mirror; 
(‘401: [013] There are two basic types of true mirrors: conventional and two-way. [0015] The two-way mirror is then positioned so as to be able to separately control the amount of light on the front side of the mirror two-way mirror is a window in a wall separating two rooms, the front room has the reflective side of the mirror, and a back room has the back side of the mirror.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang by limitations of ‘401 for the purpose of design choice thereby using known material and techniques to render expected results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Quyang in view of ‘899 (Zhang) and 
further, in view of Adachi et al (US 20050156813), henceforth, ‘813.
For claim 17, Quang in view of ‘899 discloses all limitations of subject matter, as applied to preceding claims1, 10 and 13-16, with the exception of following limitation, which is disclosed by ‘813, as follows:
wherein the light- transmitting member comprises a mirror, and is configured to shield by absorbing or reflecting light, such that a shielding effect of the frame assembly is realized.
(‘813: [0447] the light transmitted through the half mirror 2 is preferably absorbed by the light shield 
member in order to prevent the thus transmitted light from acting as stray light which causes deterioration of the image quality.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang in view of ‘899  with limitations of ‘813 for the purpose of avoiding deterioration of the image.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Quyang in view of ‘899 (Zhang) and ‘813 and, further, in view of Coverstone (US 9300347), henceforth, ‘347.
For claim 18, Quang in view of ‘899 and ‘813 discloses all limitations of subject matter, as applied to preceding claims 1, 10 and 13-17, with the exception of following limitation, which is disclosed by ‘347, as follows:
wherein the frame assembly has a seamless structure without an open pore; (See figure 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Quyang in view of ‘899 and ‘813 with limitations of ‘347 for the purpose of frame strength.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-5 and 8-18 have been considered but are persuasive, as explained below:
Argument by Applicant
Applicant argues that Zhang discloses an electronic device, including: a glass cover plate, including a body part and an edge connection part; a housing located on one side of the glass cover plate; a sensor assembly arranged on the housing, the sensor assembly is inclined toward to a side where the edge connection part is arranged so that the ambient light enters the sensor assembly through the edge connection part. 
As shown in FIG. 9 of Zhang, reproduced below, even if the glass cover-plate 10 were equated to the light-transmitting member as claimed, it is not aligned with the open pore structure or slit. Furthermore, nothing in FIG. 9, nor throughout the disclosure of Zhang, shows, teaches or suggests, at least, the features recited in amended independent claim 1 that "the light- transmitting member is one of the at least one side edge of the frame assembly, or is part of one of the at least one side edge of the frame assembly."  Furthermore, nothing in FIG. 9, nor throughout the disclosure of Zhang, shows, teaches or suggests, at least, the features recited in amended independent claim 1 that "the light- transmitting member is one of the at least one side edge of the frame assembly, or is part of one of the at least one side edge of the frame assembly." 
This is not surprising because in Zhang, a glass cover plate and a housing are separate members, and they have different functions in the whole structure. As such, the glass cover plate cannot be one side edge of the housing. 

Response by Examiner
In response, Examiner respectfully states that (‘899: see abstract, ambient light enters the sensor assembly (Reads on Light –transmitting member) through the edge connection part. Through the adoption of the structure, the ambient light can be emitted through the edge connection part  (Transmitting-member) of the glass cover plate and be received by the sensor assembly arranged in the electronic device. Further, see claims 9 and 10 of ‘899: the glass edge of the cover plate through the connecting part between the colloid and the the decorative ring is fixedly connected. 10. The electronic device according to Claim 9, characterized in that the gel is light-transmitting material
In light of above explanation, arguments by Applicant are not persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Inder Mehra whose telephone number is (571)272-3170. The examiner can normally be reached on Monday to Friday 9:00 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application 
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

/INDER P MEHRA/Primary Examiner, Art Unit 2647